Citation Nr: 1003550	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-20 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the Veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1982 to 
February 1983 and from August 1983 to September 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the law, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including the 
capacity to manage disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. 
§ 3.353(c).  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  Id.  There is a presumption in 
favor of competency, and where reasonable doubt arises 
regarding a beneficiary's mental capacity to contract or to 
manage his or her own affairs, including the disbursement of 
funds without limitation, such doubt will be resolved in 
favor of competency.  See 38 C.F.R. § 3.353(d).

Service connection is currently in effect for schizoaffective 
disorder, rated as 100 percent disabling effective August 5, 
1997.  There are conflicting medical opinions of record, 
however, as to whether the Veteran is still incompetent to 
manage his funds.  When assessing the probative value of a 
medical opinion, the access to claims files and the 
thoroughness and detail of the opinion must be considered.  
The opinion is considered probative if it is definitive and 
supported by detailed rationale.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that claims file 
review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a requirement for private 
medical opinions.  A medical opinion that contains only data 
and conclusions is not entitled to any weight.  Further, a 
review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 395, 304 (2008).

On the one hand, a May 2006 VA field examination report 
reflects that the Veteran  was incapable of properly 
administering his VA monetary benefits.  In the report, the 
examiner offered a rationale in support of his assessment 
based on observations and information gathered during the 
field examination.  In that regard, the field examiner found 
the Veteran was unable to accurately state the amounts and 
sources of his income and the types and amounts of his 
expenses.  He did not handle any funds at that time.  
Importantly, the examiner added that the Veteran's "mental 
condition is such that he has no comprehension of monetary 
matters and is incapable of any type of financial planning."  
The report noted the Veteran was not oriented to time, place, 
and events, and his responses to questions were confused.  

In contrast, a January 2007 psychiatric report from a private 
treating physician, Dr. A.T., states that the Veteran was 
able to handle his finances, based upon an independent 
evaluation and a long history of treating the Veteran.  He 
stated that, during the past year, the Veteran had been 
taking care of all his personal affairs in a responsible and 
successful manner.  Apparently, the Veteran had taken on 
greater financially responsibility after his father began to 
experience serious heart disease over the past year.  This 
sheds light on the Veteran's own September 2008 statement 
that he has paid his own bills and other expenses responsibly 
since 2007.  On mental status evaluation, Dr. A.T. found the 
Veteran was verborrheic, logical, not suicidal, not 
homicidal, not hallucinating, and well oriented.  Although he 
was noted to be anxious and moderately depressed, he had fair 
judgment and insight.  A January 2007 addendum to the report 
clarified that the Veteran's immediate and past memory are 
"preserved," not "impaired."

Also of record is the report of a November 2006 VA 
psychiatric examination, which reflects that the examiner 
concluded the Veteran was not able to manage his own funds; 
however, the examiner did not offer a rationale in support of 
his conclusion.  In fact, most of the findings in the report 
seem to conflict with the competency opinion.  Indeed, the VA 
examiner found the Veteran to have coherent and logical 
thought process; no looseness of association and no evidence 
of disorganized speech; no evidence of delusions or 
hallucinations; no phobias, obsessions, panic attacks, or 
suicidal ideas.  Although his affect was constricted and mood 
depressed, he was found to be oriented in person, time, and 
place.  Also, his recent, remote, and immediate memory was 
intact.  He had normal abstraction capacity.  He also had 
fair judgment and insight.  

Finally, the Board acknowledges the February 2008 letter from 
a Veteran Service Center stating the Veteran was competent to 
manage his benefits.  Unfortunately, without any known 
rationale, the Board finds the letter is inadequate to decide 
the appeal.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Thus, there is conflicting evidence of record that clouds the 
issue of whether the Veteran is still incompetent.  Some of 
this evidence indicates he is still incompetent, whereas some 
of it refutes this notion.  The Board cannot resolve this 
conflict without further medical comment concerning the 
matter, especially since this appeal has been ongoing for 
several years with the unfortunate consequence that another 
VA examination is needed to determine the current severity of 
the Veteran's psychiatric disability.  As such, the Board 
finds that a VA examination is necessary to adjudicate this 
appeal.  After reviewing the Veteran's claims file and 
conducting a psychiatric examination, the examiner must opine 
as to whether the Veteran is competent to handle disbursement 
of her VA funds.  

Accordingly, this case is REMANDED for the following 
development:  

1.  The Veteran should be scheduled for a VA 
psychiatric examination to determine whether 
he is competent to handle disbursement of his 
VA funds.  The claims folder must be made 
available to and reviewed by the examiner.  In 
opining as to whether the Veteran is competent 
to handle disbursement of VA funds, the 
examiner must specifically address the 
Veteran's psychiatric history as well and the 
medical evidence cited above.  All findings 
and conclusions should be supported by a 
rationale and be set forth in a legible 
report.

2.  Then, the AMC should adjudicate the 
appeal.  If the benefit sought on appeal is 
not granted, the AMC should issue the Veteran 
and his representative a supplemental 
statement of the case and provide the Veteran 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

